     Case 4:21-mj-30048-DUTY ECF No. 15, PageID.128 Filed 01/28/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,                                 Case No. 21-mj-30048
                                                    Hon. Matthew F. Leitman
v.

KRISTOPHER KYLE MCCHESTER,

     Defendant.
__________________________________________________________________/

  ORDER GRANTING EMERGENCY MOTION TO VACATE ORDER
GRANTING PRETRIAL RELEASE (ECF No. 10), VACATING ORDER OF
  PRETRIAL RELEASE, REVOKING BOND, AND ORDERING THAT
         DEFENDANT BE DETAINED PENDING TRIAL

         On January 27, 2021, a Magistrate Judge entered an order granting pretrial

release to Defendant Kristopher Kyle McChester (ECF No. 12) and granted him

bond (ECF No. 13). The Government thereafter filed an Emergency Motion to

Vacate the Order Granting Pretrial Release (ECF No. 10). The Court held a video

hearing on the Government’s emergency motion on January 28, 2021. For the

reasons stated on the record during the hearing, IT IS HEREBY ORDERED THAT:

         1.     The Government’s motion is GRANTED;

         2.     The order granting pretrial release is VACATED;

         3.     Bond is REVOKED; and




                                          1
  Case 4:21-mj-30048-DUTY ECF No. 15, PageID.129 Filed 01/28/21 Page 2 of 2




      4.    Defendant shall be DETAINED pending trial.


      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: January 28, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 28, 2021, by electronic means and/or ordinary
mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        2
